Name: Council Regulation (EEC) No 490/88 of 22 February 1988 temporarily suspending the autonomous Common Customs Tariff duties on a number of agricultural products falling within code numbers 0713 33 90 and 1212 20 00 of the combined nomenclature
 Type: Regulation
 Subject Matter: tariff policy
 Date Published: nan

 25. 2. 88 Official Journal of the European Communities No L 51 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 490/88 of 22 February 1988 temporarily suspending the autonomous Common Customs Tariff duties on a number of agricultural products falling within code numbers 0713 33 90 and 1212 20 00 of the combined nomenclature only temporarily, by fixing its period of validity by reference to the interests of Community production, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 28 thereof, Having regard to the proposal by the Commission, Whereas production in the Community of the products specified in this Regulation is currently inadequate or non-existent and whereas producers thus cannot meet the needs of user industries in the Community ; Whereas it is in the Community's interest to suspend the autonomous Common Customs Tariff duties totally for the products concerned ; Whereas, in view of the difficulty of accurately assessing short-term trends in the economic situation in the rele ­ vant sectors, this suspension measure should be taken HAS ADOPTED THIS REGULATION : Article 1 The autonomous Common Customs Tariff duties for the products listed in the Annex hereto shall be suspended at the level indicated against each of them. The said suspension shall be valid from 1 March to 30 June 1988 . Article 2 This Regulation shall enter into force on 1 March 1988 . &lt; This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 February 1988 . For the Council The President H.-D. GENSCHER No L 51 /2 Official Journal of the European Communities 25. 2. 88 ANNEX CN code ^ Description of goods Autonomous duties (%) ex 0713 33 90 Beans, white, dried, of the species Pbaseolus vulgaris, of which not more than 2 % by weight are retained by a screen with aper ­ tures of 8 mm in diameter, for use in the food-canning industry (a) 0 ex 1212 20 00 Seaweeds and other algae, for the processing industry, other than for the production of animal fodder (a) 0 (a) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions.